DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 24, 2021. As directed by the amendment: Claim 1 has been amended. Claims 1-10 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 2013/0103103), herein referred to as Mire, and in view of Koros et al. (US 5,928,139), herein referred to as Koros, Spann (US 2012/0010472), and further in view of Pimenta et al. (US 2007/0100212), herein referred to as Pimenta.
Regarding claim 1, Mire discloses a surgical method comprising creating an incision in a patient (“I”, see figure 3 and ¶54), inserting a first rigid retractor (see figure 4 below) by hand in the patient (¶54, ¶56) in an anterior position relative to a disc space (figure 3), inserting a second rigid retractor (see figure 4 below) by hand in the patient (¶54, ¶56) in a posterior position relative to the disc space (figure 3), wherein the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) are each inserted independent of one another (figures 1-4) (the Examiner notes that each retractor are each in their independent space and independent sides of each other such as in the expanded configuration), using the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) to retract tissue in the patient (¶81), removing at least one of the first rigid retractor (see figure 4 below) and the second rigid retractor (see figure 4 below) from the patient (¶53), and wherein the entire first retractor (see figure 4 below) is spaced apart from the entire second retractor (see figure 4 below) (considered when the blades are in the expanded configuration). 

    PNG
    media_image1.png
    663
    474
    media_image1.png
    Greyscale

Yet, Mire lacks a detailed description on wherein the first rigid retractor and the second rigid retractor have independent maneuverability.
However, Koros teaches a first rigid retractor (30, 54) and a second rigid retractor (32, 54) having independent maneuverability (Abstract). 

Next, Mire discloses an assembly (62) but the assembly lacks an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to an articulating arm, wherein the articulating arm is configured to translate.
However, Spann teaches an assembly (110) (figure 3A) having an assembly blade (116 or 118) that is mounted to a table and hands-free (¶90), wherein the assembly blade (116 or 118) is coupled to an articulating arm (117+124 or 119+126), wherein the articulating arm (117+124 or 119+126) is configured to (i.e. capable of) translate (¶82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Mire’s assembly (e.g. 62) with an assembly having an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to an articulating arm, wherein the articulating arm is configured to translate as taught by Spann, since such a modification is a mere substitution of one known retractor assembly for another to yield predictable results. 
The modified Mire's assembly having the first articulating arm and the second articulating arm further lacks the ability to angulate and wherein the assembly blade is attached to a handle portion at a proximal end of the blade via a hinge mechanism disposed between the assembly blade and the handle portion, wherein the hinge 
However, Pimenta teaches a first articulating arm (70) and a second articulating arm (71) are each configured to angulate (via elements 106), thus increasing the operative corridor (¶74) and wherein an assembly blade (12, 16 or 18) is attached (considered as indirect attachment) to a handle portion (26, 28, 31, 33) at a proximal end of the blade (12, 16 or 18) via a hinge mechanism (30) (figures 4 and 5) disposed between the assembly blade (see figure 4 below) and the handle portion (see figure 4 below), wherein the hinge mechanism (30) is configured to (i.e. capable of) allow the assembly blade (12, 16 or 18) and the handle portion (26, 28, 31, 33) to rotate about a point with respect to each other (¶70 and figures 2 and 4).

    PNG
    media_image2.png
    868
    654
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Mire's assembly having the first articulating arm and second articulating arm with the ability to angulate and wherein the assembly blade is attached to a handle portion at a proximal end of the 
Regarding claim 3, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) is positioned closer to a peritoneum (figure 3 of Mire) of the patient than the second rigid retractor (the modified Mire’s second rigid retractor).
Regarding claim 4, the modified Mire's method has wherein the first rigid retractor (the modified Mire’s first rigid retractor) is used to dissect (defined as “to examine something closely" by Merriam Webster's Dictionary) fat off of peritoneum (figure 3 of Mire).
Regarding claim 5, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) is used to retract the peritoneum anteriorly above psoas tissue (figure 3 of Mire).
Regarding claim 6, the modified Mire's method is capable of having wherein the first rigid retractor (the modified Mire’s first rigid retractor) and the second rigid retractor (the modified Mire’s second rigid retractor) are used to retract a peritoneum of the patient and expose a psoas of the patient (figure 3 of Mire).
Regarding claim 7, the modified Mire's method is capable of having wherein the assembly blade (figure 3A of Spann) helps to provide a direct look at the psoas without the use of a neuomonitoring device.

Regarding claim 9, the modified Mire's method has further comprising removing both the first rigid retractor (the modified Mire’s first rigid retractor) and the second rigid retractor (the modified Mire’s second rigid retractor), and inserting the assembly blade (116 of Spann) and a second assembly blade (118 of Spann) attached to a singular mount (112 of Spann) into the patient.
Regarding claim 10, the modified Mire's method has further comprising inserting a third retractor into the incision (e.g. plurality of dilators, ¶37 of Mire) and inserting a fusion implant therethrough to be implanted in a disc space (¶85 of Mire).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire, Koros, Spann, and Pimenta as applied to claim 1 above, and further in view of Bohanan et al. (US 6,997,872), herein referred to as Bohanan.
Regarding claim 2, the modified Mire’s method discloses all the features/elements as claimed except for wherein the first rigid retractor and the second rigid retractor each comprise a Deaver Retractor.
However, Bohanan teaches a Deaver Retractor (figure 13) for retracting tissue (claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Mire’s method having the first rigid retractor and the second rigid retractor with a Deaver Retractor as taught appears the retractors would perform equally well in retracting tissue.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,463,354 in view of Mire (US 2013/0103103). USP’s claims discloses all the features/elements as claimed but lacks a detailed description on wherein inserting first and second rigid retractors are by hand. However, Mire teaches the step of inserting first and second rigid retractors by hand (¶54, ¶56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the USP’s surgical method with the step of inserting first and second rigid retractors by hand as taught by Mire, since such a modification would allow the surgeon to expand/retract the incision to provide access to the surgical site (¶57).

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 4-5, under 35 U.S.C. 103(a), of the Remarks are directed to the amended claim 1 and the reference Pimenta. Applicant argues that Pimenta does not teach “the assembly blade and the handle portion, wherein the hinge mechanism is configured to allow the assembly blade and the handle portion to rotate about a point with respect to each other”. However, the Examiner respectfully disagrees because as generally claimed, Pimenta teaches wherein an assembly blade (12, 16 or 18) is attached (considered as indirect attachment) to a handle portion (26, 28, 31, 33) at a proximal end of the blade (12, 16 or 18) via a hinge mechanism (30) (figures 4 and 5) disposed between the assembly blade (see figure 4 above) and the handle portion (see figure 4 above), wherein the hinge mechanism (30) is configured to (i.e. capable of) allow the assembly blade (12, 16 or 18) and the handle portion (26, 28, 31, 33) to rotate about a point with respect to each other (¶70 and figures 2 and 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SI MING KU/Primary Examiner, Art Unit 3775